DECISION UPON FURTHER REVIEW
PER CURIAM:
On 23 February 1984, this Court affirmed the appellant’s general court-martial conviction of conspiracy to obstruct justice, dereliction of duty, two specifications of obstructions of justice, and three specifications of use of marihuana, in violation of Articles 81, 92, and 134, U.C.M.J., 10 U.S.C. §§ 881, 892, 934, respectively. His sentence to a dishonorable discharge, confinement at hard labor for seven years, forfeiture of $450.00 for month for three months, and reduction to the grade of sergeant was also affirmed by this Court. United States v. Heyward, 17 M.J. 942 (A.F.C.M.R.1984).
On 10 May 1984, appellant submitted a petition for a grant of review of our decision to the Court of Military Appeals which was granted by that Court on 20 August 1984. United States v. Heyward, 19 M.J. 29 (C.M.A.1984). That Court, in a decision dated 14 April 1986, reversed our decision as to Charge I and its specification, set aside the findings of guilty thereon, and dismissed them. That decision mandated a return of the record of trial in the case to The Judge Advocate General for submission to this Court for reassessment of the sentence based upon the remaining findings of guilty. United States v. Heyward, 22 M.J. 35 (C.M.A.1986).
Charge I and its specification alleged the offense of dereliction of duty in violation of Article 92, U.C.M.J. Pursuant to M.C.M. 1969 (Rev.Ed.), paragraph 127, Section A, Table of Maximum Punishments, the maximum imposable punishment for that offense was confinement at hard labor for three months and forfeiture of two-thirds pay per month not to exceed three months. The maximum imposable punishment for the remaining offenses of which the appellant is guilty is, pursuant to the Table of Maximum Punishments, a dishonorable dis*690charge, confinement at hard labor for 21 years, and forfeiture of all pay and allowances. After considering all the matters presented to the court-martial in aggravation, extenuation, mitigation, the relatively minor nature of the offense set aside and dismissed, and the seriousness of the offenses the appellant remains convicted, we reassess the sentence and find the sentence as approved by the convening authority to be, nonetheless, appropriate.
Accordingly, the sentence to a dishonorable discharge, confinement at hard labor for seven years, forfeiture of $450.00 per month for three months, and reduction to the grade of sergeant is
AFFIRMED.